UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4670



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


LAMONT JAMAL   WILLIAMS,    a/k/a   Lamont   James
Stevenson,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-03-26)


Submitted:   May 19, 2005                       Decided:   May 25, 2005


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geoffrey W. Hosford, HOSFORD & HOSFORD, P.L.L.C., Wilmington, North
Carolina, for Appellant. Frank D. Whitney, United States Attorney,
Anne M. Hayes, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Lamont Jamal Williams appeals from the district court’s

order revoking his supervised release and imposing a 24-month

sentence.       On appeal, Williams contends that the court erred in

revoking his sentence and exceeded its discretion in imposing a

sentence above the recommended guideline range.                      Finding no error,

we affirm the revocation of Williams’ supervised release and the

sentence imposed.

            Based on Williams’ admissions and the evidence presented

at the revocation hearing, the district court found that Williams

violated the conditions of his supervision.                      Having so found, the

district court was within its discretion in revoking Williams’

supervision.         See 18 U.S.C.A. § 3583(e)(3) (West Supp. 2004);

United States v. Copley, 978 F.2d 829, 831 (4th Cir. 1992).

            Williams challenges the length of the sentence, which

exceeded the four-to-ten month range suggested by the Sentencing

Guidelines.       See U.S. Sentencing Guidelines Manual § 7B1.4(a).

This   range    is    not       binding     on    the   sentencing    court.     United

States     v.    Davis,         53   F.3d        638,   640-41    (4th   Cir.    1995).

Additionally, the guidelines note that a greater sentence may be

warranted where, as here, the original sentence was the result of

a downward departure.             See USSG § 7B1.4, comment. (n.4).             Because

Williams    received        a    significant        downward     departure     from   his

original sentence, and he twice previously violated the terms of


                                            - 2 -
his supervision, the district court’s decision to impose a sentence

above the range suggested in § 7B1.4(a) was reasonable. See Davis,

53   F.3d   at   642-43.     Additionally,   the   district   court’s

consideration of Williams’ need for substance abuse treatment in

determining the length of the sentence imposed on revocation was

proper under 18 U.S.C.A. § 3583 (West 2000 & Supp. 2004).         See

United States v. Thornell, 128 F.3d 687, 699 (8th Cir. 1997).

            We, therefore, affirm the district court’s order revoking

Williams’ supervised release and imposing a 24-month sentence.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                              AFFIRMED




                                - 3 -